***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                                Electronically Filed
                                                                Supreme Court
                                                                SCWC-XX-XXXXXXX
                                                                31-AUG-2021
                                                                09:07 AM
                                                                Dkt. 41 OPA


             IN THE SUPREME COURT OF THE STATE OF HAWAI‘I

                                  ---o0o---


           STATE OF HAWAI‘I, Respondent/Plaintiff-Appellee,

                                      vs.

    ADRIAN-JOHN C. BRINGAS, also known as ADRIANJOHN BRINGAS,
                 Petitioner/Defendant-Appellant.


                              SCWC-XX-XXXXXXX

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR NO. 1PC161000617)

                                    [DATE]

    RECKTENWALD, C.J., NAKAYAMA, J., AND CIRCUIT JUDGE CHANG,
   ASSIGNED BY REASON OF VACANCY, WITH McKENNA AND WILSON, JJ.,
                    EACH DISSENTING SEPARATELY

               OPINION OF THE COURT BY RECKTENWALD, C.J.

                             I.    INTRODUCTION

            Petitioner Adrian-John C. Bringas was convicted of

second-degree murder for the death of W, a minor.             In its jury

instructions, the circuit court 1 properly instructed the jury on



     1      The Honorable Paul B.K. Wong presided.
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the lesser included offenses of second-degree murder, including

third-degree assault.       Hawaiʻi Revised Statutes (HRS) § 707-712

(2014), the statute defining third-degree assault, provides that

the offense may be reduced to a petty misdemeanor if the fight

or scuffle is the result of “mutual affray.” 2           Consistent with

the statute and Hawai‘i Jury Instructions Criminal (HAWJIC)

9.21A, the circuit court submitted a special interrogatory to

the jury on mutual affray.        The interrogatory stated: “Did the

prosecution prove beyond a reasonable doubt that the fight or

scuffle was not entered into by mutual consent?”             The court

instructed the jury that it must answer the special

interrogatory only if it found Bringas guilty of the included

offense of third-degree assault.           The jury found Bringas guilty

as charged of second-degree murder, yet answered the special

interrogatory by placing an X on the line next to “no.”

            Bringas argues that the circuit court abused its

discretion when it denied his motion for a new trial because the

jury’s inconsistent verdict mandated vacatur.            We disagree.

There is a reasonable way to reconcile the jury verdict.              The

evidence in this case could have reasonably caused the jury to

conclude that the altercation leading to the decedent’s death




     2      HRS § 707-712(2) specifically provides: “Assault in the third
degree is a misdemeanor unless committed in a fight or scuffle entered into
by mutual consent, in which case it is a petty misdemeanor.”

                                       2
   ***       FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


began as mutual affray but ended in second-degree murder.                     Thus,

the jury’s answer to the mutual affray special interrogatory is

reconcilable with its verdict that Bringas was guilty of second-

degree murder.          We thus affirm Bringas’s conviction.

                                  II.    BACKGROUND

                Bringas was charged by indictment with one count of

murder in the second degree (Count I), in violation of HRS

§ 707-701.5, 3 and one count of assault in the second degree

(Count II), in violation of HRS § 707-711(1)(a), (b), and/or

(d). 4       As to the first count, the State alleged that Bringas


         3      HRS § 707-701.5 (2014) provided:

                      (1) Except as provided in section 707-701, a person
                commits the offense of murder in the second degree if the
                person intentionally or knowingly causes the death of
                another person.

                      (2) Murder in the second degree is a felony for
                which the defendant shall be sentenced to imprisonment as
                provided in section 706-656.
         4      HRS § 707-711 (2014) provided in relevant part:

                      (1) A person commits the offense of assault in the
                second degree if:

                            (a) The person intentionally or knowingly
                causes substantial bodily injury to another;

                            (b) The person recklessly causes serious or
                substantial bodily injury to another;

                      . . . .

                            (d) The person intentionally or knowingly
                causes bodily injury to another with a dangerous
                instrument;

                      . . . .



                                           3
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


intentionally or knowingly caused the death of W, a minor.               As

to the second count, the State alleged that Bringas

intentionally or knowingly caused substantial injury to,

recklessly caused substantial bodily injury to, and/or

intentionally or knowingly caused bodily injury with a dangerous

instrument to C.U., the older brother of W.

           The following evidence was adduced at Bringas’s jury

trial in February 2017.      It was undisputed that after an

altercation on the night of April 12, 2016, Bringas stabbed W in

the chest, resulting in W’s death, and stabbed C.U. in the leg.

The State alleged that Bringas was the aggressor, while the

defense argued Bringas acted in self-defense.

           Bringas testified that while riding his bike in

Kalihi, the chain of his bike fell off near Ahonui Street, so he

stopped to fix it using a fixed blade knife he was carrying in

his backpack.    After fixing his bike, W approached Bringas and

offered him marijuana.      The two had not previously met, and

Bringas testified that the mood was “dark,” and Bringas felt W

was “check[ing] him” by asking him questions.           Then, Eileen

Prescott, a family friend of W, approached Bringas and W and

began smoking with W, which Bringas testified “lightened the

situation[.]”


                 (2)   Assault in the second degree is a class C
           felony.


                                      4
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            Competing accounts of what happened next were adduced

at trial.     Bringas testified that he began to gather up the

trash from his bag, and while doing so W and Prescott walked

away.    After walking over to a dumpster to deposit the trash,

Bringas testified that he was hit hard from behind and fell to

the ground.     Bringas was unsure what had hit him and caused him

to fall to the ground, but he was able to get back on his feet

and ran away.     However, he slipped and rolled his right ankle,

causing him to fall again.        While on the ground, an unidentified

individual began punching and kicking Bringas.            Bringas

testified that he was able to get the person off of him and

begin running again, but he was met on the street by two male

individuals who attacked him.         At this point, Bringas grabbed

the knife out of his waistband. 5          He shouted at the two men to

“stop, get back,” and noticed that Prescott had his backpack in

her hand and his belongings were on the ground.            Bringas

recalled yelling at the two men and Prescott that they could

have his belongings, “just let me go.”           He was then hit by an

object one of the men was holding and fell to the ground again.

While lying face down on the floor, Bringas “fe[lt] a presence

on top” of him, again hitting and kicking him.            Bringas recalled

flailing his right hand - which held the knife - around his head


     5      Bringas testified that he placed the knife in his waistband,
rather than returning it to his backpack, because he felt uneasy and
threatened by the way W was speaking to him before Prescott approached them.

                                       5
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


in an effort to protect himself.          After, “the attack just

stop[ped],” and he ran away again.          He ran as fast as he could

down three more streets, jumping into the bed of a truck that

pulled into a gas station.

           Prescott testified that she saw Bringas and W talking

behind the trash can, and when she turned away to talk to her

boyfriend, R.K., she overhead Bringas ask W if he wanted to “buy

a dime,” but W stated he didn’t have any money.           Soon after, she

noticed Bringas and W shoving one another.          According to

Prescott, she saw Bringas grab a shiny object from his backpack

before chasing W and stabbing him.          Bringas began to walk back

toward the dumpster when Prescott pointed Bringas out to R.K.,

who tackled Bringas and the two began to fight.           R.K. testified

the two stopped fighting when R.K. realized Bringas had a

“shining object in his hand[.]”        While R.K. retreated, Bringas

ran in the opposite direction.        R.K. saw C.U. and pointed

Bringas out to C.U., and the two began to fight.            R.K. testified

that C.U. hit Bringas with an unidentified object, causing

Bringas to fall to the ground, but C.U. testified that he could

not remember whether he had used an object to strike Bringas.

Shortly after C.U. and Bringas began fighting, C.U. felt blood

rushing from a slit in his shorts; he realized he had been

stabbed and ran away from Bringas.          C.U. was unsure whether

Bringas was following him.       R.K. testified that he and another

                                      6
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


friend followed Bringas, but could not catch him.            They

retreated after Bringas exited the Kuhio Park Terrace area.

           Following the close of evidence, the court instructed

the jury as to the elements of murder in the second degree,

stating that “if and only if you find the defendant not guilty

of Murder in the Second Degree, or you are unable to reach a

unanimous verdict . . . then you must consider whether the

defendant is guilty or not guilty” of the lesser included

offenses: manslaughter, followed by assault in the first degree,

assault in the second degree, and assault in the third degree.

The jury was further instructed that, if assault in the third

degree was proven, it was to “consider whether the fight or

scuffle was entered in to by mutual consent[.]”

           The court then read the mutual consent interrogatory

to the jury as follows:

                 In Count [I] of the indictment, if you find that the
           prosecution has proven the offense of Assault in the Third
           Degree beyond a reasonable doubt, then you must also
           consider whether the fight or scuffle was entered into by
           mutual consent, whether expressly or by conduct.

                 You must determine whether the prosecution has proven
           beyond a reasonable doubt that the fight or scuffle was not
           entered into by mutual consent. This determination must be
           unanimous and is to be indicated by answering “yes” or “no”
           on a special interrogatory that will be provided to you.

           The verdict form for the first count consisted of six

options: not guilty, guilty of murder in the second degree,

guilty of manslaughter, guilty of assault in the first degree,

guilty of assault in the second degree, and guilty of assault in

                                      7
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the third degree.      It also included the special interrogatory

about mutual affray.        The jury returned the verdict form marked

as follows:

           As to Count I:

           ___ WE THE JURY in this case, find the Defendant not
           guilty.

           _X_ WE THE JURY in this case, find the Defendant guilty as
           charged of the offense of Murder in the Second Degree.

           ___ WE THE JURY in this case, find the Defendant guilty of
           the included offense of Manslaughter.

           ___ WE THE JURY in this case, find the Defendant guilty of
           the included offense of Assault in the First Degree.

           ___ WE THE JURY in this case, find the Defendant guilty of
           the included offense of Assault in the Second Degree.

           ___ WE THE JURY in this case, find the Defendant guilty of
           the included offense of Assault in the Third Degree.

           SPECIAL INTEROGATORY

           Question:

           Did the prosecution prove beyond a reasonable doubt that
           the fight or scuffle was not entered into by mutual
           consent? (Your answer to this question must be unanimous.)

           Answer:

           Yes ___   No _X_

           As to Count II, which is not at issue here, the jury

also answered the special interrogatory, marking “X” on the line

next to “yes” even though it had not found Bringas guilty of

assault in the third degree.       The verdict form was returned as

follows:

           As to Count II:

           _X_ WE THE JURY in this case, find the Defendant not
           guilty.



                                      8
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            ___ WE THE JURY in this case, find the Defendant
            guilty as charged of the offense of Assault in the
            Second Degree.

            ___ WE THE JURY in this case, find the Defendant
            guilty of the included offense of Assault in the
            Third Degree.

            SPECIAL INTEROGATORY

            Question:

            Did the prosecution prove beyond a reasonable doubt
            that the fight or scuffle was not entered into by
            mutual consent? (Your answer to this question must
            be unanimous.)

            Answer:

            Yes _X_   No ___

            The clerk read the jury verdict forms for each count

without any reference to the jury’s answers to the special

interrogatory questions on each verdict form. 6           Bringas was found

guilty of murder in the second degree in Count I, and acquitted

of all offenses in Count II.

            After reading the verdict forms, the court asked

defense counsel if there was a request for a poll of the jury;

defense counsel replied that there was not. 7          The jury was

excused to return to the jury deliberation room thereafter. 8


     6      We note that the better course would have been to inform counsel
immediately of the jury’s answers to the special interrogatory.
     7      It appears defense counsel was not aware of the discrepancy
between the finding of guilt and the answer to the mutual consent special
interrogatory at that time.
     8      Shortly after, the court noted to both parties that on the
verdict form for Count I, the jury “convict[ed] the defendant of Murder in
the Second Degree but also answered special interrogatory that is normally
reserved for the Assault 3, Mutual Affray instruction[.]” The circuit court
proposed that the jury return the following Tuesday to “give Court and


                                       9
   ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


             Bringas filed a motion for a new trial contending that

“the jury was . . . confused and did not fully understand the

jury instructions,” as demonstrated by their answer to the

special interrogatory.        He argued that a new trial was “required

in the interest of justice under [Hawaiʻi Rules of Penal

Procedure (HRPP)] Rule 33[9] given the overwhelmingly apparent

confusion and misunderstanding regarding the instructions and

verdict forms” and that “the verdict appear[ed] to be so

manifestly against the weight of the evidence as to indicate

bias, prejudice, passion, or misunderstanding of the charge of

the court on the part of the jury, under HRS § 635-56.” 10


counsel some time to research what, if anything, can be done at this point in
time.” The State indicated it was “fine” with that proposal, and Bringas’s
counsel likewise said he would “defer to the Court on how the Court wants to
handle it,” albeit noting that interviewing the jury could be “very messy[.]”
However, after an off-the-record discussion, the circuit court decided to
“reverse [its] previous order” for the jury to return the following Tuesday,
and excused the jury. The circuit court asked the parties if there was
“anything [they] want[ed] to place on the record” before adjourning, and
counsel for Bringas stated there was “nothing.”
     9       HRPP Rule 33 (2012) provides:

                   The court on motion of a defendant may grant a new
             trial to the defendant if required in the interests of
             justice. If trial was by the court without a jury, the
             court on motion of a defendant for a new trial may vacate
             the judgment if entered, take additional testimony and
             direct the entry of a new judgment. A motion for a new
             trial shall be made within 10 days after verdict or finding
             of guilty or within such further time as the court may fix
             during the 10-day period. The finding of guilty may be
             entered in writing or orally on the record.
     10      HRS § 635-56 (2016) provides:

                   In any civil case or in any criminal case wherein a
             verdict of guilty has been rendered, the court may set
             aside the verdict when it appears to be so manifestly


                                       10
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           After a hearing on the motion, the circuit court

concluded that “a new trial [was] not required in the interest

of justice and . . . accordingly and respectfully [denied

Bringas’s] motion for new trial.”         The circuit court entered

judgment against Bringas for murder in the second degree and

sentenced him to imprisonment for a term of life with the

possibility of parole.

           Bringas appealed his conviction to the ICA arguing, as

relevant here, that “[t]he trial court erred in failing to

resolve the jury’s inconsistent verdicts prior to having them

read in open court, erred in choosing which part of the verdict

forms to read and which to omit, and abused its discretion in

denying the Motion for a New Trial.”

           The ICA affirmed Bringas’s conviction, holding that

the circuit court did not err or abuse its discretion in denying

Bringas’s motion for a new trial.         Although the ICA recognized

that “the jury did not follow the Circuit Court’s instruction to

answer the special interrogatory question only if it did not

reach a verdict on a greater offense,” it nonetheless concluded

that “the superfluous answering of the special interrogatory did

not undermine or cast any doubt upon the jury’s verdict, much


           against the weight of the evidence as to indicate bias,
           prejudice, passion, or misunderstanding of the charge of
           the court on the part of the jury; or the court may in any
           civil or criminal case grant a new trial for any legal
           cause.

                                     11
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


less create an irreconcilable inconsistency with the jury’s

verdict that Bringas was guilty of Murder Second.”

           Bringas filed an application for writ of certiorari

with this court, presenting the following three-part question

for our review:

                 Whether the ICA gravely erred in (1) affirming the
           circuit court’s failure to resolve the jury’s inconsistent
           verdicts prior to having them read in open court; (2)
           concluding the circuit court did not err in choosing which
           part of the verdict forms to read and which to omit; and
           (3) holding that the circuit court did not abuse its
           discretion in denying Bringas’s motion for a new trial.

                         III. STANDARD OF REVIEW

                 As a general matter, the granting or denial of a
           motion for new trial is within the sound discretion of the
           trial court and will not be disturbed absent a clear abuse
           of discretion. . . . The trial court abuses its discretion
           when it clearly exceeds the bounds of reason or disregards
           rules or principles of law or practice to the substantial
           detriment of a party litigant.

State v. Stone, 147 Hawai‘i 255, 270, 465 P.3d 702, 717 (2020)

(citations omitted).

                             IV.    DISCUSSION

           Bringas challenges the circuit court’s reading of the

verdicts without first addressing the jury’s mistake in

answering the special interrogatory.         Bringas argues that once

the court became aware of the “obvious inconsistencies” in the

verdicts, “it should have halted the reading, made counsel aware

of the problem and/or sought supplemental briefing on

resolutions to the problem.        The court should then have

reinstructed or otherwise clarified with the jury the meaning of

                                     12
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


their verdict choices.”         This error, Bringas contends, warranted

a new trial because the jury’s verdict in Count I was

irreconcilable and the judge had dismissed the jury.               For the

following reasons, Bringas’s arguments lack merit.

A.     The Circuit Court Was Not Required to Reconvene the Jury to
       Address or Resolve Its Inconsistent Verdict

              Bringas contends that the circuit court failed to

follow “procedure[ ]” by discharging the jury without first

having them resolve or address the obvious inconsistencies with

their verdict.        Bringas does not argue that the verdict was

against the weight of the evidence, but instead asserts that the

circuit court erred in “completely failing to address” the

jury’s answer to the special interrogatory despite concluding

that Bringas was guilty of murder in the second degree.                In

support of this contention, Bringas cites Dias v. Vanek, 67 Haw.

114, 679 P.2d 133 (1984).

              Dias involved the purchase of real property.            Shortly

after moving in, the buyers discovered extensive termite damage

in the master bedroom that was not immediately visible because

the damaged wall had been covered with wallpaper.               Dias, 67 Haw.

at 115-16, 679 P.2d at 134.          The buyers sued the sellers for

recission of the purchase contract and the refund of all sums

paid, including a $20,000 down payment, and the sellers

counterclaimed for breach of contract.             Id. at 116, 679 P.2d at


                                        13
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


135.    After trial, a jury concluded that the inspector’s

negligent inspection and the sellers’ concealment of the damaged

wall resulted in $16,850.56 in damages to the buyers for a post-

purchase inspection and fumigation costs.          Id.   However, the

jury also awarded the sellers $6,263 in damages for breach of

the sale agreement; the verdict was ambiguous as to whether this

award was in addition to or in lieu of the $20,000 down payment.

Id.    The circuit court, upon motion by the buyers for the return

of their down payment, and after the jury had already been

discharged, concluded that the sellers were entitled to retain

the down payment, in addition to the $6,263 damages awarded by

the jury.    Id.   This court reversed, recognizing that the

“[d]etermination of the proper amount of damages . . . is within

the exclusive province of the jury,” and “when the pertinent

instruction is read in conjunction with the verdict form, it

appears that the jury may have intended that the damages of

$6,263 were inclusive rather than exclusive of the $20,000 down

payment.”    Id. at 117-18, 679 P.2d at 135-36 (citation omitted).

            Dias is distinguishable from this case for two

reasons.    First, the jury instructions in Dias were themselves

ambiguous.    Regardless of the amount awarded by the jury to the

sellers, it would have remained unclear, partly due to the

court’s instructions to the jury, whether the jury intended for

the award to include the $20,000 down payment.           Additionally,

                                     14
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the jury’s verdict was consistent with the court’s instructions

despite failing to clearly resolve a crucial factual issue that

remained “within the exclusive province of the jury[.]”             Id.

Thus, whether the jury intended for the sellers’ damages award

to be inclusive of the $20,000 award was unclear, and the court

invaded the province of the jury by amending the damages award

to reflect a verdict that was not clearly what the jury

intended.    By contrast, here, the jury’s verdict clearly evinces

the jury’s intent to find Bringas guilty of second-degree

murder.   And the jury’s answer to the special interrogatory -

although contrary to the circuit court’s instructions - does not

make the intent to find Bringas guilty of second-degree murder

for the stabbing of W ambiguous or unclear.

            Additionally, Bringas cites to this court’s language

in Dias that the “remedy of an ambiguous verdict is to have the

jurors return to clarify the verdict,” and when “the jury ha[s]

been discharged . . . the only available remedy is a remand for

a new trial[.]”     Dias, 67 Haw. at 118, 679 P.2d at 136.          As

such, Bringas argues that Dias provides a specific

“procedure[ ]” that a circuit court should follow when presented

with an ambiguous jury verdict.        However, the verdict here is

not ambiguous - the jury clearly found Bringas guilty of second-

degree murder for the stabbing of W.         Moreover, while Bringas is

correct that we explained in Dias that the “preferred remedy” is

                                     15
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


to have the jury reconvene to clarify its verdict, we also

concluded that the court “may . . . amend a jury verdict when

the intention of the jury is clear.”         Id. at 117, 679 P.2d at

135 (citations omitted) (emphasis added).          Thus, it was not an

abuse of discretion for the circuit court not to reconvene the

jury to address its verdict finding Bringas guilty of second-

degree murder and subsequently answering the special

interrogatory on mutual affray.

           In addition to Dias, Bringas also cites Kanahele v.

Han, 125 Hawai‘i 446, 263 P.3d 726 (2011), in support of his

argument that the circuit court is required to reconvene the

jury when confronted with an allegedly-inconsistent verdict.

However, in relying on Kanahele, Bringas conflates a verdict

that is improper as a matter of law with one that is contrary to

the circuit court’s instructions, but nonetheless remains

reconcilable.    In Kanahele, a personal injury case, this court

concluded that the jury’s verdict awarding damages in the amount

of $1 in general damages but special damages of $12,280.41 was

improper and remanded for a new trial on damages.            125 Hawai‘i at

457, 263 P.3d at 737.      This court explained that “it is well

established” that a jury verdict that awards special damages but

not general damages is “improper,” and thus we “invalidated” the

jury’s verdict, concluding that a general damages award of $1

was the legal equivalent of awarding no general damages.             Id. at

                                     16
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


456-457, 263 P.3d at 736-37 (citations and quotation marks

omitted).       The circuit court in Kanahele thus erred in entering

the jury’s verdict because the awarded remedy was improper as a

matter of law.        In contrast, Bringas’s verdict reflected that

the jury did not follow the circuit court’s instructions

regarding when to answer the special interrogatory on mutual

affray, but the jury’s failure to follow the instructions did

not render its verdict improper as a matter of law.               The answer

to the special interrogatory does not conflict with or disprove

any element of murder in the second degree as mutual affray is

not a defense to murder in the second degree.

              Thus, the circuit court’s decision not to address the

jury’s mistake in answering the special interrogatory despite

finding Bringas guilty of second-degree murder was not an abuse

of discretion, nor was it a departure from prescribed or

mandatory procedure.

B.     The Circuit Court Did Not Abuse Its Discretion When It
       Denied Bringas’s Motion for A New Trial

              Bringas contends that “a new trial should have been

granted ‘in the interest of justice’” and points to HRS § 635-56

and HRPP Rule 33 in support of this argument.              HRS § 635-56

states:

              In any civil case or in any criminal case wherein a verdict
              of guilty has been rendered, the court may set aside the
              verdict when it appears to be so manifestly against the
              weight of the evidence as to indicate bias, prejudice,
              passion, or misunderstanding of the charge of the court on


                                        17
   ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


             the part of the jury; or the court may in any civil or
             criminal case grant a new trial for any legal cause.

(Emphasis added.)

             Since the verdict “reflected a misunderstanding of the

charge of the court on the part of the jury,” Bringas argues the

circuit court abused its discretion by denying his motion for a

new trial.      However, that the jury misunderstood the court’s

instructions does not mean that the verdict must be set aside.

The jury returned a reconcilable verdict reflecting a theory of

the case that the evidence at trial supported, and we therefore

affirm the denial of the motion for a new trial.

     1.      Before Vacating a Criminal Conviction, the Court Must
             First Search for a Reasonable Way to Reconcile Any
             Inconsistencies in the Verdict

             As a preliminary matter, we address Bringas’s

contention that the jury verdict was “irreconcilably

inconsistent.”       This standard comes from Carr v. Strode, in

which this court held, “A conflict in the jury’s answers to

questions in a special verdict will warrant a new trial only if

those answers are irreconcilably inconsistent, and the verdict

will not be disturbed if the answers can be reconciled under any

theory.”     79 Hawai‘i 475, 489, 904 P.2d 489, 503 (1995) (emphasis

added) (citation omitted). 11        Thus, the court must first “search


     11     A “special verdict,” which was at issue in Carr, is distinct from
a “special interrogatory,” at issue here. A “special verdict” is “[a]
verdict in which the jury makes findings only on factual issues submitted to


                                       18
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


for a reasonable way to read the verdicts as expressing a

coherent view of the case, and must exhaust this effort” before

it vacates the jury’s verdict and remands the case for a new

trial.    Id. (citing Toner v. Lederle Laboratories, 828 F.2d 510,

512 (9th Cir. 1987) (citations omitted)).

            Bringas argues - for the first time during oral

argument - that Miyamoto v. Lum, 104 Hawai‘i 1, 7, 84 P.3d 509,

515 (2004), not Carr, 12 sets the appropriate standard for courts

to review jury verdicts.        However, this misconstrues the holding

of Miyamoto.     In Miyamoto, this court concluded that the trial

court erred in denying the petitioner’s motion for a new trial

because “our review of the record indicate[d] that the jury




them by the judge, who then decides the legal effect of the verdict.”
Black’s Law Dictionary (11th ed. 2019). A “special interrogatory” is “[a]
written jury question whose answer is required to supplement a general
verdict.” Id. The mutual affray defense question to the jury was required
to supplement the jury’s general verdict of guilty on third-degree assault,
were it to reach that verdict. Nonetheless, the test set forth in Carr
applies to allegedly inconsistent special interrogatories, as well as special
verdicts; the two are treated similarly in the law. See 75B Am. Jur. 2d
Trial § 1526 (2020) (“The findings in special verdicts and special
interrogatories submitted with a general verdict cannot be internally
inconsistent. However, a verdict will not be considered irreconcilably
inconsistent if supported by any reasonable hypothesis. A jury’s special
findings are inconsistent with a general verdict only where they are clearly
and absolutely irreconcilable with the general verdict when, as a matter of
law, the special finding when taken by itself would authorize a judgment
different from that which the general verdict will permit.” (footnotes
omitted) (emphasis added)).
      12    Although Bringas cited to Carr as supporting authority in his
opening brief filed in the ICA, he concedes in his certiorari application
that Carr does not support the conclusion Bringas asks us to reach today.
Instead, in his application Bringas argues that this court should rely on,
inter alia, Dias v. Vanek, 67 Haw. 114, 679 P.2d 133 (1984), and Kanahele v.
Han, 125 Hawai‘i 446, 263 P.3d 726 (2011). However, as discussed in the
previous section, those cases are distinguishable.

                                      19
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


instructions conflicted with the instructions on the special

verdict form and misled the jury.”         Id. at 9, 84 P.3d at 517.

The jury in Miyamoto concluded that defendant Kenneth Lum’s

negligence was not the legal cause of plaintiff Nobuo Miyamoto’s

injury.   Id. at 6, 84 P.3d at 514.        However, the jury

nonetheless awarded Miyamoto general and special damages

totaling $18,446.     Id.   This court held:

           [I]f the answers to Question 6 and 8 are ignored, we are
           left with a verdict finding that Lum’s actions were not the
           legal cause of Nobuo’s injuries; thus, Lum would prevail.
           However, if the answer to Question 1 is ignored, we are
           left with a verdict finding that Lum’s actions contributed
           twenty-five percent to Nobuo’s “present condition,”
           amounting to $18,446 in damages; thus, Nobuo would prevail.
           Inasmuch as ignoring the answer to Question 1 “requires the
           entry of a judgment different from that which the court has
           entered” . . . the verdict is irreconcilably inconsistent.

Id. at 9, 84 P.3d at 517.

           The Miyamoto court carefully scrutinized the verdicts

and concluded that there was no reasonable way to reconcile

them.   Miyamoto’s holding is thus consistent with the mandate in

Carr that the court is bound to search for a reasonable way to

reconcile the verdicts before vacating a conviction on that

ground.

           Although Miyamoto and Carr are civil cases, the

principle that appellate courts should attempt to first

reconcile seemingly-inconsistent verdicts before vacatur finds

broad support in the criminal context.          E.g., State v. Holmes,

24 P.3d 1118, 1121-22 (Wash. Ct. App. 2001) (concluding that a


                                     20
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


general verdict finding defendant guilty of first degree robbery

under the statutory alternative of being armed with a deadly

weapon was not irreconcilably inconsistent with a special

verdict rejecting a sentencing enhancement for being armed with

a deadly weapon); State v. Connolly, 518 A.2d 458, 459 (Me.

1986) (disagreeing with the defendant’s contention that “the

verdicts are irreconcilably inconsistent” because she was

charged with two counts of drug trafficking, but only found

guilty of one count); State v. McClary, 679 N.W.2d 455, 461

(N.D. 2004) (asking whether allegedly-inconsistent verdicts can

be “rationally reconciled”); State v. Lopez, 892 P.2d 898, 902

(Idaho Ct. App. 1995) (“[T]he threshold question in this case is

whether the verdicts are reconcilable on a rational basis[.]”

(citation omitted)); United States v. Pierce, 940 F.3d 817, 821

(2d Cir. 2019) (noting that courts of appeal should first

“attempt to harmonize” a jury’s verdict of guilt that directly

conflicts with answers to special interrogatories, so as to find

a “fair reading” that renders the verdicts “consistent”

(citations omitted)); United States v. McBride, 962 F.3d 25, 34

(1st Cir. 2020) (holding that a verdict and special

interrogatory were not “irreconcilably inconsistent” because

“[i]t is possible to give effect to both the ‘guilty’ verdict

and the answer to the special interrogatory”).



                                     21
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           We agree that requiring appellate courts to first

attempt to reconcile an inconsistent jury verdict is

appropriate.    Moreover, a reviewing court advances important

public policy considerations when it attempts to preserve a

jury’s seemingly inconsistent verdict before vacatur.             “Public

policy demands that the sanctity of jury deliberations be

vigorously guarded to ensure frankness and open discussion.                The

purpose for providing secret deliberations is to ensure the

impartiality of the jury.”       Oahu Publ’ns, Inc. v. Ahn, 133

Hawai‘i 482, 498-99, 331 P.3d 460, 476-77 (2014) (brackets,

quotation marks, and citations omitted)).          Accordingly, the jury

trial process is structured so as to preserve the integrity of

jury deliberations.      Cf. Pierce, 940 F.3d at 823 (“Courts have

always resisted inquiry into a jury’s thought processes.”

(citing United States v. Powell, 469 U.S. 57, 67 (1984)).                The

requirement that an appellate court search for any reasonable

way to reconcile a jury’s verdicts serves to avoid speculation

into the jury’s confidential deliberations and to safeguard the

result of those deliberations, if at all possible.            Indeed, in

protecting the sanctity of a jury’s verdict, other courts –

including the United States Supreme Court - take a more

restrictive approach and will not consider an appeal of a jury’s

verdict solely because of alleged inconsistencies.            Dunn v.

United States, 284 U.S. 390, 393 (1932) (“Consistency in the

                                     22
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


verdict is not necessary.”); see also Harris v. Rivera, 454 U.S.

339, 345 (1981) (recognizing that “[i]nconsistency in a verdict

is not a sufficient reason for setting it aside.” (citations

omitted)); Beattie v. State, 924 N.E.2d 643, 649 (Ind. 2010)

(“Jury verdicts in criminal cases are not subject to appellate

review on grounds that they are inconsistent, contradictory, or

irreconcilable.”).     We do not endorse the view that inconsistent

verdicts are per se unreviewable.         Rather, a court tasked with

determining the effect of an inconsistent verdict should

“attempt to harmonize” the inconsistencies in the verdict so

that they are reconcilable.       Pierce, 940 F.3d at 821.        However,

we point to Dunn and similar cases to highlight the sanctity

with which a jury verdict is treated in American law, and

appellate courts’ general unwillingness to speculate as to the

jurors’ thought processes.       Consistent with these principles,

our rule respects the jury’s verdict when possible, which can be

done when the record supports a reasonable way to harmonize

seemingly-inconsistent verdicts.

           The dissents instead would conclude that “[a] verdict

in a criminal case should be certain and devoid of ambiguity.”

Wilson, J., Dissent at 26 (citing Yeager v. People, 462 P.2d

487, 489 (Colo. 1969)); see also McKenna, J., Dissent at 3.

Respectfully, the dissents misconstrue the language in Yeager,

which is not in conflict with this opinion.           In Yeager, the

                                     23
   ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


defendant was charged with, relevant here, the unlawful sale of

narcotics “with the intent to induce and aid another to

unlawfully use and possess narcotic drugs[.]”             Id. at 487.

However, the jury “declined to sign either of the [verdict]

forms provided by the court, and proceed[ed] to” prepare and

sign their own verdict form which stated: “We, the jury, duly

empaneled and sworn in the above entitled cause, do upon our

oaths, find the defendant guilty of unlawfully and feloniously

selling a narcotic drug as charged in the first count[.]”                  Id.

at 488.     The Colorado Supreme Court vacated Yeager’s conviction,

concluding that “the verdict prepared . . . by the jury relating

to count one is at best, . . . unclear as to whether the jury

was finding that the defendant not only sold a narcotic drug but

also possessed” intent to induce and aid another to unlawfully

use and possess narcotics.         Id. at 489.     Thus, the jury’s

verdict was ambiguous, in that it “did not include all the

essential elements of the offense charged.”             Id. at 488.    But

Colorado law is also clear that “consistency of verdicts is not

required.”      People v. Frye, 898 P.2d 559, 560 (Colo. 1995). 13               In


     13     In fact, in Frye, the Supreme Court of Colorado concluded that
the verdicts were irreconcilable but, adopting the federal rule, nonetheless
allowed them to stand. 898 P.2d at 566 (“We reject such an implausible
explanation and conclude that the verdicts are indeed inconsistent.”); id. at
570 (upholding the inconsistent verdict). The court reasoned that “an
individualized assessment of the reason for the inconsistency would be based
either on pure speculation, or would require inquiries into the jury’s
deliberations that courts generally will not undertake.” Id. at 569 (quoting
Powell, 469 U.S. at 66) (quotation marks omitted).


                                       24
   ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


other words, verdicts may be devoid of ambiguity and

nevertheless be inconsistent. 14

             Here, Bringas’s verdict in Count I was free and devoid

of ambiguity – the verdict clearly conveys the jury’s intention

to convict Bringas of second-degree murder.             That Bringas and W

entered a scuffle by mutual affray does not negate any element

of that offense.

             We therefore conclude that Carr provides the correct

standard, and the court is bound to “search for a reasonable way

to read the verdicts as expressing a coherent view of the case,

and must exhaust this effort” before granting a new trial.                 79

Hawai‘i at 489, 904 P.2d at 503 (citation omitted).



     14     In her dissent, Justice McKenna additionally cites Barnhill v.
State, 41 So.2d 329 (Fla. 1949) and Hyslop v. State, 68 N.W.2d 698 (Neb.
1955). McKenna, J. Dissent at 3. Respectfully, these cases are factually
distinguishable and do not support as sweeping a rule as the dissent
suggests. Barnhill involved the distinct question of whether, to convict a
defendant of a repeat violation of a liquor law, the jury must explicitly
find “the historical fact of the former conviction.” 41 So.2d at 331. While
the Florida Supreme Court held that an explicit finding was required, it
further explained that “with respect to jury verdicts in criminal cases
generally the rule appears to be that while a verdict must be certain and
impart a definite meaning free from ambiguity, all fair intendments should be
made to sustain it.” Id. (emphasis added). Thus, the Florida Supreme Court
recognized, as do we, that verdicts should be sustained when reasonably
possible. Likewise, Hyslop involved a situation in which the jury returned a
guilty verdict in open court, but the record contained a not-guilty verdict
form that had been partially erased in an apparent attempt to “cancel”
it. 68 N.W.2d at 702. The Nebraska Supreme Court affirmed the guilty
verdict, noting that “[a]ll presumptions exist in favor of the regularity and
correctness of the orders and judgments of courts of general jurisdiction,”
and “[i]f, upon the whole record, so construed, it is clear beyond any
reasonable doubt that the jury found the defendant . . . guilty of the charge
contained in the indictment, the verdict is sufficiently definite.” Id. at
701-02 (citations and quotation marks omitted) (emphasis added).   Thus,
although Hyslop is factually distinguishable from the instant case, it
recognizes that verdicts should be evaluated in light of the entire record
before vacating them.

                                       25
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


     2.    The Jury’s Inconsistent Verdict is Reconcilable

           Bringas argues that the ICA erred in concluding that

the jury’s inconsistent verdict in Count I was reconcilable.

This argument is unpersuasive.        Second-degree murder requires

that the defendant “intentionally or knowingly causes the death

of another person.”      HRS § 707-701.5.     Third-degree assault is a

lesser included offense of second-degree murder, and the statute

criminalizing third-degree assault includes the mitigating

defense of “mutual affray,” which reduces the offense to a petty

misdemeanor: “Assault in the third degree is a misdemeanor

unless committed in a fight or scuffle entered into by mutual

consent, in which case it is a petty misdemeanor.”            HRS § 707-

712(2).   Mutual affray is not a defense to second-degree murder.

           Prescott testified that she saw Bringas and W fist

fighting, then watched Bringas grab a shiny object from his

backpack as W was running away, chase after W, and stab him.

Similarly, R.K. testified that he saw W and Bringas punching

each other, then saw W run away from Bringas; he further

testified that he noticed a shiny object in Bringas’s hand.

Given this testimony, the jury’s finding of guilty on the

second-degree murder count is consistent with its finding that

the State did not disprove the mutual affray defense to third-

degree assault.     Prescott and R.K.’s testimonies support the

conclusion that W and Bringas entered into the initial fight by

                                     26
   ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


mutual consent and that Bringas then chased after W and stabbed

him, rendering Bringas guilty of second-degree murder.               The

jury’s findings that there was a mutual affray and that Bringas

subsequently committed second-degree murder were consistent, and

the jury’s verdicts are thus reconcilable. 15

             The jury could reasonably conclude both that there was

a mutual affray and that the circumstances of the mutual affray

were not such that Bringas could reasonably believe that deadly

force was necessary to protect himself.            Indeed, the text of the

jury’s verdicts indicates they concluded exactly that.

Regardless of how the altercation between Bringas and W began,

the jury’s guilty verdict on second-degree murder supports the

conclusion that the defendant used unjustifiable force to finish

that altercation. 16


     15     Although the jury’s verdict as to Count II are not challenged on
appeal since Bringas was acquitted, those, too, reflect a similarly coherent
view of the evidence. Prescott testified that just after the altercation
between Bringas and W, she pointed out Bringas to C.U., W’s brother, and C.U.
grabbed Bringas. Prescott further testified that Bringas stabbed C.U. during
the fight that ensued. Similarly, R.K. testified that he pointed out Bringas
to C.U., saw C.U. hit Bringas with an object, and then saw the two of them
fight before C.U. walked away; he later learned that C.U. had been stabbed.
Thus, the evidence supported the jury’s finding that the prosecution had
disproved mutual affray with regard to C.U. Bringas did not mutually enter
into the fight with C.U.; rather, C.U. grabbed him. However, the jury could
have chosen to credit Bringas’s contention that he stabbed C.U. in self-
defense after C.U. grabbed him, and thus acquitted Bringas of second-degree
assault with respect to C.U.
     16     In his dissent, Justice Wilson suggests that answering the
special interrogatory supports the idea “that the jury similarly
misunderstood the self-defense instruction in Count 1 and mistakenly assumed
self-defense would apply only if . . . the State proved beyond a reasonable
doubt that W, not Bringas initiated the altercation.” Wilson, J., Dissent at
25-26. However, recognizing the “sanctity of jury deliberations,” Oahu


                                       27
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            The Colorado Court of Appeals came to a similar

conclusion in People v. Brooks.         There, the jury found the

defendant guilty of “menacing” – an element of which is the use

of a deadly weapon – but returned a special interrogatory

finding that the defendant “did not use, or threaten the use of,

a deadly weapon” during the burglary for which he was also

charged.    471 P.3d at 1173.      These verdicts were reconcilable

because, “[b]ased on the evidence at trial, the jury could well

have determined that, though [the defendant] did not have a

weapon when he entered the home, once inside he obtained the

weapon from somewhere inside the home and then threatened the

victim with it.”      Id. at 1176.     Nothing about the jury’s

response to the special interrogatory “negate[d] any element of

the offense of menacing.”        Id. at 1177.

            United States v. Pierce is also instructive.            There,

the district court had set aside a guilty verdict for conspiracy

to possess with intent to distribute four types of narcotics and

concluded that the conviction was inconsistent with the jury’s

findings on a special interrogatory form concerning the weight

of the narcotics; the jury had marked that the government had

“not proven” that the defendant “conspired to possess with



Publ’ns, Inc., 133 Hawai‘i at 498, 331 P.3d at 477, we resist “inquiry into
[the] jury’s thought processes” in reaching its verdict, Pierce, 940 F.3d at
823, and there is nothing in the record here to suggest the jury was confused
about self-defense.

                                      28
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


intent to distribute” the four narcotics.          Pierce, 940 F.3d at

819.    The United States Court of Appeals for the Second Circuit

affirmed, concluding that the verdicts were “metaphysically

impossible to reconcile.”       Id. at 824 (citation and quotation

marks omitted).     In so holding, the court recognized, “To enter

a guilty verdict, the court would have needed to overlook the

special verdict findings that [the defendant] did not conspire

to distribute any of the drugs at issue in the case.”             Id. at

823 (quoting United States v. Shippley, 690 F.3d 1192, 1195

(10th Cir. 2012)).     In other words, the special interrogatory

was irreconcilable with the general verdict because it was

impossible to “give[] full effect” to both.           Shippley, 690 F.3d

at 1195.

            The general verdict and special interrogatory in this

case do not present a “metaphysical impossib[ility],” Pierce,

940 F.3d at 824, but instead resemble the verdict at issue in

Brooks.    While the jury’s finding that Bringas and W entered

into a mutual affray would have reduced the third-degree assault

charge to a petty misdemeanor, “the response to the special

interrogatory regarding [mutual affray] did not negate any

element of the offense of [second-degree murder].”            Brooks, 471

P.3d at 1177.    And because the evidence supports that the jury

“could well have determined” that the confrontation began as

mutual affray but ended in second-degree murder, it is possible

                                     29
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


to “give[] full effect” to both the special interrogatory and

the general verdict based on the evidence in this case.

Shippley, 690 F.3d at 1195.       The verdict is not irreconcilably

inconsistent.

                             V.    CONCLUSION

           For the foregoing reasons, we hold that the circuit

court did not abuse its discretion in dismissing the jury

without first having them rectify the inconsistent jury verdict,

or by denying Bringas’s motion for a new trial.           Accordingly,

the ICA’s November 13, 2018 judgment on appeal is affirmed.

Phyllis J. Hironaka                       /s/ Mark E. Recktenwald
for petitioner
                                          /s/ Paula A. Nakayama
Sonja P. McCullen
for respondent                            /s/ Gary W.B. Chang




                                     30